Citation Nr: 0325830	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to May 
1975.  He died in December 1998.  The appellant is his 
daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to DEA benefits under 38 
U.S.C.A. Chapter 35.  She subsequently perfected an appeal as 
to both those issues.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in July 1999 and a 
Supplemental Statement of the Case (SSOC) in March 2001.  
During that stage of the appeal, jurisdiction over this case 
was also transferred to the RO in Newark, New Jersey.

In November 2001, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in Philadelphia, Pennsylvania.  A transcript of this 
hearing was prepared and associated with the claims folder.

REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that it was necessary to 
obtain the veteran's medical records from Oak Nursing Home, 
which is where the veteran resided prior to his death.  These 
records were obtained and associated with the claims folder 
in October 2002.  

The Board subsequently issued a letter to the appellant in 
November 2002, advising her that medical records from Oak 
Nursing Home had been obtained and associated with the 
record.  In a response letter received in January 2003, the 
appellant indicated that she had no further evidence or 
argument to submit.

Thereafter, in March 2003, the Board issued a letter to the 
appellant advising her of the enactment of the VCAA.  In that 
letter, the Board explained her and VA's responsibilities 
under the VCAA, and what type of evidence would be needed to 
substantiate her claims.  The appellant was further advised 
that she had 30 days from the date of the letter to respond, 
and that, if she was not heard from within that period, the 
Board would proceed to decide her appeal based upon the 
information and evidence of record.

Shortly thereafter, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  

Of particular note to this case is the fact that the Federal 
Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  As noted 
above, the appellant was advised in the Board's March 2003 
VCAA notification letter that she was being given 30 days 
from the date of that letter to respond, and that, if she was 
not heard from within that period, the Board would proceed to 
decide her appeal based on the information and evidence of 
record.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand the appellant's 
case so that she may be notified of the requirements of the 
VCAA by the AOJ, rather than the Board, and so that she may 
be given a more appropriate period of time in which to 
respond.  

Accordingly, this case is remanded for the following action:

1.  The AOJ should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  The AOJ is 
free to undertake any development deemed 
necessary in order to fully comply with 
the VCAA.

2.  Once the foregoing has been 
completed, the AOJ should issue an SSOC.  
If the AOJ's decision remains 
unfavorable, the appellant and her 
representative should be afforded time in 
which to respond.  The claims folder 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).

